EXHIBIT 99.1 Sent via electronic delivery March 23, 2011 Christopher A. Wilson General Counsel and Vice President General Finance Corporation 39 East Union Street Pasadena, CA 91103 RE:General Finance Corporation (Symbol: GFN) Nasdaq Listing Qualifications Hearings Docket No. NQ 5877N-11 Dear Mr. Wilson: This is to advise you that we have been informed by staff that the market maker deficiency of General Finance Corporation (the “Company”) has been cured, and that the Company is in compliance with all applicable listing standards. Therefore, the scheduled hearing before the Hearings Panel has been cancelled. The Company’s stock will continue to be listed and trade on The Nasdaq Stock Market. If you have any questions regarding this matter, please contact me at (301) 978-8077. Sincerely, /s/ Amy Horton Amy Horton Chief Counsel Nasdaq Office of General Counsel, Hearings
